The opinion of the court was delivered by
Swayze, J.
This in an action of ejectment for land under the waters of New York bay, a part of the tract described in the fifth section of chapter 596 of the laws of 1872. Pamph. L., p. 1356. The title is the same as was involved in Jersey City v. Hall, 79 N. J. L. 559. The land is therein called the Tidewater Basin.
The case is in fact an attempt to secure a reconsideration of the points decided in that case. The only distinction made between the facts in this case and in that is that in that case the question was the right of Jersey City to maintain ejectment for a portion of the Tidewater Basin lying directly *156in front of the land granted to the city by the first section of the act of 1872. It seems to be thought that that fact was enough to warrant a different result in this case from the result in the Hall case. An examination of the opinion in the Hall case shows that the case did not in any way turn upon the location of the land sought to be recovered. In that case Justice Voorhees5 opinion is on a much broader ground and is well stated in the first headnote: “The act approved April 4th, 1872, evinces the legislative intent to impose the duty of regulation and supervision over the lands ceded as Well as the basin dedicated thereby, upon the city of Jersey City.” The real basis of the decision is that the duty of regulation and supervision requires a right of possession in the city.
The court did not rest the decision at all upon the necessity of Jersey City having control of the locus in quo in order to have access from tidewater to the land granted to it by the state, by section 1 of the act.
No useful purpose would be served by going over the reasoning by which the court justified the result in that case. We agree with the learned trial judge that it requires the result reached at the trial of this case. The judgment must be affirmed, with costs.
For affirmance — The Chancellor, Chief Justice, Swatze, Trenchard,. Parker, Bergen, Minturn, Kalisch, Black, Katzenbach, White, Williams, Gardner, Ackerson, Yan Buskirk, JJ. 15.
For reversal — None.